The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 12-24 are presented for examination

Allowable Subject Matter

Claims 14 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-13 and 15-20 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama (US Patent Application 20150258911).
As per claim 12, Sugiyama teaches the claimed invention comprising: 
a management unit [502, fig. 5] configured to control a power supply device toward a target value for an output performance value of the power supply device that supplies power to a predetermined device [0067-0068, 0071-0072, as pointed out the setting unit set a target value for the power supply and output a value to the adjustment unit where that value is used to control the engine and other devices]. 
an acquisition unit [501, fig. 5] configured to acquire information related to a post-shutdown task scheduled to be executed after a shutdown condition of the predetermined device is satisfied [0040, 0066, 0074, 0081-0082, as pointed out the acquiring unit acquire the nonuse period of the vehicle where the nonuse period of the vehicle include a period of time after shutdown of the vehicle to startup by the user].
wherein the management unit refers to the information acquired by the acquisition unit, and, when the post-shutdown task is scheduled to be executed, sets the target value to a second target value which is higher than a first target value set when the post-shutdown task is not scheduled to be executed, before the shutdown condition is satisfied [0012, 0049, 0067, 0083, as pointed out from the listed paragraphs and shown in figure 4, the target values always set higher to the previous valued based on non-schedule usage].

As per claim 13, Sugiyama teaches a task execution unit configured to execute the post-shutdown task when the output performance value of the power supply device reaches the second target value at a time at which the shutdown condition of the predetermined device is satisfied [0071-0072, as pointed out when the target value is reached the engine can be operated as needed.  In this case, the target value can be specified by user to execute an operation].

As per claim 15, Sugiyama teaches the management unit sets different second target values on the basis of content of the post-shutdown task scheduled to be executed after the shutdown condition of the predetermined device is satisfied [0067-0078, successive target values always different than previous target values].

As per claim 16, Sugiyama teaches the post-shutdown task is a task including at least one of a task that acquires update data of a control program of the predetermined device, a task that updates the control program of the predetermined device using the update data, a task that acquires parameters used for processing in the predetermined device, and a task that updates the parameters used for the processing in the predetermined device [0040, 0050, adjust to a given value which is related to a nonuse task].

As per claim 17, Sugiyama teaches a notification unit configured to notify a user of the predetermined device that the post-shutdown task is executed when the output performance value has reached the second target value [0041, notification unit for user notification].

As per claim 18, Sugiyama teaches wherein, when the post-shutdown task is a task that acquires the update data using the acquisition unit and updates the control program based on the update data, the management unit sets the output performance value of the power supply device to a first value as the second target value, and sets the output performance value to a second value which is lower than the first value as the second target value when the post-shutdown task is a task that updates the control program based on the update data without acquiring the update data using the acquisition unit [0007, adjust the performance of the power supply from one state to another state accordingly].
As per claim 19, Sugiyama wherein the predetermined device is a moving object including a vehicle [0054, moving of the vehicle].

As per claim 20, Sugiyama teaches wherein the acquisition unit acquires the information while a second power supply device different from the power supply device performs power supply to the predetermined device [0008, second power supply].
the second power supply device stops the power supply to the predetermined device after the shutdown condition of the predetermined device is satisfied [0045, control the auxiliary battery charge when vehicle not in use].

As per claims 23 and 24, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 23 and 14 are also anticipated by Sugiyama for the same reasons set forth in the rejected claims above.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kazuhiko (US 20150035486) teaches charge controller for vehicle.
Kiyokazu (US 20090294193) teaches in-vehicle device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187